Citation Nr: 1527215	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral plantar fasciitis, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral plantar fasciitis.

3.  Entitlement service connection for a back disability, to include as secondary to service-connected bilateral plantar fasciitis.
 
4.  Entitlement to service connection for a neck disability, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The Board has recharacterized the left and right shoulder claims into a single issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2012 rating decision confirmed and continued a 20 percent rating for the bilateral plantar fasciitis.  Later in August 2013, within the appeal period, the Veteran submitted a letter that included an argument that his plantar fasciitis symptoms were worsening, which the Board construes as a notice of disagreement with the rating assigned for this disability.  Remand is therefore required for issuance of a statement of the case regarding this issue.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Regarding the remaining issues of secondary service connection for the disabilities of the back, neck and bilateral shoulders, the VA examination conducted in July 2012 (with report dated August 2012) failed to provide X-rays of the back and neck.  Regarding the bilateral shoulders, although the examiner noted that normal findings of both shoulders were shown on X-ray done in August 2012, this conclusion appears to be based on an incomplete record.  Of note, in a written statement received in July 2012, the Veteran described having had a MRI of his shoulder at the VA Medical Center (VAMC) in Palo, Alto, and described further treatment at the Livermore VAMC for his shoulder disabilities.  Although some VA records from the 1990's are associated with the claims file, it does not appear that the VA records cited by the Veteran in his July 2012 statement have been obtained, and they must be secured on remand.  Finally, the Veteran provided a lay statement in July 2012 about having sustained injuries to his back, neck and shoulders from carrying heavy packs during service, but this history was not considered during the VA examination.  Accordingly, the Veteran should be afforded a new examination that considers any additional records as well as the Veteran's reported history.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case as to the issue of entitlement to an increased disability rating in excess of 20 percent for bilateral plantar fasciitis, including appellate rights.

2.  Obtain and associate with the claims file all outstanding VA treatment records, to include all records of treatment from the Livermore and Palo Alto VAMCs and any shoulder MRI performed at the Palo Alto VAMC.  See the Veteran's July 2012 statement.

3.  Thereafter, schedule a VA examination to determine the nature and etiology of the Veteran's claimed back, neck and shoulder disabilities.  The claims file, including a complete copy of this remand, must be made available for review.  All indicated studies should be performed, to include X-rays of the back and neck, and MRI (if indicated), and all findings set forth in detail.  The examiner should answer the following questions:  

a.  Does the Veteran have any disability of the back, neck and/or the left and/or right (bilateral) shoulders?

b.  For any disability determined to exist in the back, neck and/or bilateral shoulders, is it at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service, is otherwise related to service?  In addressing this question, the examiner must specifically comment on the lay statements of the Veteran describing injuries to his back, neck and shoulders from carrying heavy packs during service.

c.  Is it at least as likely as not (a 50 percent or greater probability) that such disability was caused by the Veteran's service-connected bilateral plantar fasciitis?  

d.  Is it at least as likely as not (a 50 percent or greater probability) that such disability was aggravated (increased in disability beyond the natural progression) by the Veteran's service-connected bilateral plantar fasciitis?  

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.  

4.  Then, readjudicate the claims and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


